Case 5:21-cv-00062-JGB-KK Document 13 Filed 02/02/21 Page 1 of 15 Page ID #:59
                                                                               JS-6

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   LUIS LICEA, an individual residing in           Case No. 5:21-CV-00062-JGB-(KKx)
     California,
12                                                   ORDER
                             Plaintiff,
13                                                   Complaint Filed: January 13, 2021
            vs.
14
     TAUNTON, INC., a Connecticut
15   corporation,
16                           Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

     124201597
                                             ORDER
Case 5:21-cv-00062-JGB-KK Document 13 Filed 02/02/21 Page 2 of 15 Page ID #:60




 1           The Court, having considered the Stipulation for Entry of Consent Judgment
 2   (“Stipulation”) by Plaintiff Luis Licea (“Plaintiff”) and Defendant Taunton, Inc.
 3   (“Defendant”) (together, the “Parties”), and good cause appearing, ORDERS AS
 4   FOLLOWS:
 5           1.   Judgment is entered in the form of the Consent Judgment attached as
 6   Exhibit 1 to the Parties’ Stipulation.
 7           2.   The Court shall retain jurisdiction to interpret and enforce this Consent
 8   Judgment until the Expiration Date.
 9           3.   Plaintiff’s Complaint is dismissed with prejudice.
10

11
     DATED: February 2, 2021
12

13
                                         By:
14                                              Hon. Jesus G. Bernal
15                                              United States District Judge

16

17

18

19

20

21

22

23

24

25

26

27

28
     124201597                                   2
                                               ORDER
Case 5:21-cv-00062-JGB-KK Document 13 Filed 02/02/21 Page 3 of 15 Page ID #:61




                   EXHIBIT 1
Case 5:21-cv-00062-JGB-KK Document 13 Filed 02/02/21 Page 4 of 15 Page ID #:62



1    PACIFIC TRIAL ATTORNEYS                      BLANK ROME LLP
     Scott J. Ferrell (SBN 202091)                Ana Tagvoryan (SBN 246536)
2    sferrell@pacifictrialattorneys.com           atagvoryan@blankrome.com
     Victoria C. Knowles (SBN 277231)             Harrison Brown (SBN 291503)
3    vknowles@pacifictrialattorneys.com           hbrown@blankrome.com
     4100 Newport Place, Suite 800                2029 Century Park East | 6th Floor
4    Newport Beach, CA 92660                      Los Angeles, CA 90067
     Tel.: 949.706.6464                           Telephone: 424.239.3400
5    Fax: 949.706.6469                            Facsimile: 424.239.3434
6    Attorneys for Plaintiff                      Attorneys for Defendant
     LUIS LICEA                                   TAUNTON, INC.
7

8                              UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   LUIS LICEA, an individual residing in           Case No. 5:21-cv-00062-JGB-KK
     California,
12                                                   CONSENT JUDGMENT
                                 Plaintiff,
13                                                   Complaint Filed: January 13, 2021
            vs.
14
     TAUNTON, INC., a Connecticut
15   corporation,
16                               Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

     124201444
                                          CONSENT JUDGMENT
Case 5:21-cv-00062-JGB-KK Document 13 Filed 02/02/21 Page 5 of 15 Page ID #:63




1    I.     CONSENT JUDGMENT.
2           1.        This Consent Judgment is entered into as of the Effective Date, as
3    defined below, by and between the following parties: Plaintiff Luis Licea (“Plaintiff”)
4    and Defendant Taunton, Inc. (“Defendant”), and its subsidiaries.                     Plaintiff and
5    Defendant shall hereinafter be collectively referred to as the “Parties” for the purposes
6    and on the terms specified herein.
7    II.    RECITALS.
8           2.        Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42
9    U.S.C. §§ 12181 et seq. (“ADA”) and its implementing regulation, 28 C.F.R. part 36,
10   and California’s Unruh Civil Rights Act, Cal. Civ. Code § 51 et seq. (“Unruh”)
11   generally prohibit discrimination on the basis of disability in the full and equal
12   enjoyment        of   the   goods,   services,       facilities,   privileges,   advantages,   and
13   accommodations.
14          3.        Defendant and certain of its subsidiaries, divisions and affiliates operate
15   certain websites which are available through the internet, including:
16                •   www.finewoodworking.com
                  •   www.finehomebuilding.com
17                •   www.finegardening.com
                  •   www.threadsmagazine.com
18                •   www.greenbuildingadvisor.com
                  •   www.tauntonstore.com
19                •   www.taunton.com
                  •   www.tauntonworkshops.com
20                •   www.keepcraftalive.org
                  •   www.finewoodworkinglive.com
21

22   (individually, a “Website”; together, the “Websites”), corresponding mobile versions
23   and mobile applications (individually, a “Mobile App”; collectively, the “Mobile
24   Apps”).
25           4.       On January 13, 2021, Plaintiff filed a lawsuit in the United States District
26   Court for the Central District of California, entitled Luis Licea v. Taunton, Inc., No.
27   5:21-cv-00062-JGB-KK (the “Action”) alleging that the Websites are not fully
28   accessible to individuals with disabilities in violation of the ADA and Unruh.
     124201444                                        2
                                           CONSENT JUDGMENT
Case 5:21-cv-00062-JGB-KK Document 13 Filed 02/02/21 Page 6 of 15 Page ID #:64




1           5.    Defendant denies Plaintiff’s allegations and, by entering into this Consent
2    Judgment, does not admit liability to any of the allegations in Plaintiff’s Complaint.
3    The Parties enter into this Consent Judgment for the purpose of resolving this lawsuit
4    without the need for protracted litigation, and without the admission of any liability.
5           6.    To avoid the costs, expense, and uncertainty of protracted litigation, the
6    Parties agree to resolve all claims raised in the Complaint. Accordingly, the Parties
7    agree to the entry of this Consent Judgment without trial or further adjudication of any
8    issues of fact or law concerning Plaintiff’s claims for injunctive relief or damages.
9           7.    This Consent Judgment shall be a full, complete, and final disposition
10   and settlement of Plaintiff’s claims against Defendant for injunctive relief that has
11   arisen out of the subject Complaint.       The Parties agree that there has been no
12   admission or finding of liability or violation of the ADA, Unruh, and/or any other
13   state or federal civil rights laws, and this Consent Judgment should not be construed
14   as such.
15   III.   JURISDICTION.
16          8.    Plaintiff alleges that Defendant and its subsidiaries, divisions and
17   affiliates are private entities that own and/or operate the Websites, any sub-domain of
18   the Websites, and/or the Mobile Apps, which are each available through the internet to
19   personal computers, laptops, mobile devices, tablets, and other similar technology.
20   Plaintiff contends that the Websites, any sub-domain of the Websites, and/or the
21   Mobile Apps are services, privileges, or advantages of Defendants’ and its
22   subsidiaries’, divisions’ and affiliates’, thus rendering them public accommodations
23   subject the ADA and business establishments subject to Unruh. Defendant denies that
24   the Websites, any sub-domain of the Websites, and/or the Mobile Apps are subject to
25   the ADA or Unruh.
26          9.    This Court has jurisdiction over this action under 28 U.S.C. § 1331, and
27   42 U.S.C. § 12188. Solely for purposes of the Action and this Consent Judgment, the
28
     124201444                                   3
                                       CONSENT JUDGMENT
Case 5:21-cv-00062-JGB-KK Document 13 Filed 02/02/21 Page 7 of 15 Page ID #:65




1    Parties agree that venue is appropriate. Defendant reserves the right to challenge
2    venue for any other purpose.
3    IV.    AGREED RESOLUTION.
4           10.   Plaintiff and Defendant agree that it is in the Parties’ best interests to
5    resolve the Action on mutually agreeable terms without further litigation.
6    Accordingly, the Parties agree to the entry of this Consent Judgment without trial or
7    further adjudication of any issues of fact or law raised in Plaintiff's Complaint. In
8    resolution of this action, the Parties hereby AGREE to the following:
9    V.     DEFINITIONS.
10          11.   “Effective Date” means the date on which this Consent Judgment is
11   entered on the Court’s Docket Sheet following approval by the Court.
12          12.   “Reasonable Efforts” means, with respect to a given goal or obligation,
13   the efforts that a reasonable person or entity in Defendant’s position would use to
14   achieve that goal or obligation. Any disagreement by the Parties as to whether
15   Defendant has used Reasonable Efforts as provided for under this Consent Judgment
16   shall be subject to the dispute resolution procedures set forth below in this Consent
17   Judgment. Reasonable Efforts shall be interpreted so as to not require Defendant to
18   undertake efforts whose cost, difficulty or impact on Defendant’s Websites, any sub-
19   domain of the Websites, and/or the Mobile Apps could constitute an undue burden or
20   expense, but as applied solely to Defendant’s Websites, any sub-domain of the
21   Websites, and/or the Mobile Apps, or which could result in a fundamental alteration in
22   the manner in which Defendant operates its Websites, any sub-domain of its Websites,
23   and/or its Mobile Apps, or the primary functions related thereto, or which could result
24   in a significant loss of revenue or traffic on its operations related to the Websites, any
25   sub-domain of the Websites, and/or the Mobile Apps.
26   VI.    TERM.
27          13.   The term of this Consent Judgment shall commence as of the Effective
28   Date and remain in effect for the latter of: (1) twenty-four (24) months from the
     124201444                                   4
                                       CONSENT JUDGMENT
Case 5:21-cv-00062-JGB-KK Document 13 Filed 02/02/21 Page 8 of 15 Page ID #:66




1    Effective Date; or (2) the date, if any, that the regulations are adopted in the
2    Department of Justice’s for websites and/or mobile apps under Title III of the ADA.
3    VII.   GENERAL NON-DISCRIMINATION REQUIREMENT.
4           14.   Pursuant to the terms of this Consent Judgment, Defendant:
5                    a. Shall not deny persons with a disability (as defined under the
6                       ADA), including Plaintiff, the opportunity to participate in and
7                       benefit from the goods, services, privileges, advantages, and
8                       accommodations through the Websites, any sub-domain of the
9                       Websites, and/or the Mobile Apps;
10                   b. Shall use Reasonable Efforts to provide persons with a disability
11                      (as defined under the ADA and/or Unruh), including the Plaintiff,
12                      an equal opportunity to participate in or benefit from the goods,
13                      services, privileges, advantages, and accommodations provided
14                      through the Websites, any sub-domain of the Websites, and/or the
15                      Mobile Apps; and
16                   c. Shall use Reasonable Efforts to ensure that persons with a
17                      disability (as defined under the ADA and/or Unruh), including the
18                      Plaintiff, are not excluded, denied services, segregated, or
19                      otherwise unable to transact business because of the absence of
20                      auxiliary aids and services, through the Websites, any sub-domain
21                      of the Websites, and/or the Mobile Apps.
22   VIII. COMPLIANCE MEASURES.

23          15.   Web Accessibility Conformance Timeline:          Defendant shall ensure
24   consumers equal enjoyment of the goods, services, privileges, advantages, and
25   accommodations provided by and through the Websites, any sub-domain of the
26   Websites, and/or the Mobile Apps, and any successor websites or mobile apps,
27   according to the following timeline and requirements provided that the following
28   dates will be extended in the instance that the Department of Justice releases
     124201444                                 5
                                      CONSENT JUDGMENT
Case 5:21-cv-00062-JGB-KK Document 13 Filed 02/02/21 Page 9 of 15 Page ID #:67




1    regulations for websites under Title III of the ADA while this Consent Judgment is in
2    effect and which contain compliance dates and/or deadlines further in the future than
3    the dates set forth herein:
4                     a. Within twenty-four (24) months of the Effective Date,
5                        Defendant shall ensure that the Websites, any sub-domain of the
6                        Websites, and/or the Mobile Apps substantially conform to the
7                        Web Content Accessibility Guidelines 2.1 Level A and AA
8                        Success Criteria (“WCAG 2.1 AA”) in such a manner so that the
9                        Websites, any sub-domain of the Websites, and/or the Mobile
10                       Apps will be accessible to persons with disabilities as set forth
11                       below.    Should Congress, the Department of Justice, or the
12                       United States Supreme Court issue a ruling or final regulation
13                       (as applicable) adopting a legal standard for website or mobile
14                       app accessibility that is different from the WCAG 2.1 AA,
15                       Defendant shall have twenty-four (24) months from the date of
16                       that ruling or final regulation to comply with the different
17                       website or mobile app accessibility standard.
18                    b. Defendant shall not be responsible for ensuring that third party
19                       content or plug-ins that are not owned by Defendant, but are
20                       otherwise located on the Websites, any sub-domain of the
21                       Websites, and/or the Mobile Apps or linked to from any of the
22                       Websites, any sub-domain of the Websites, and/or the Mobile
23                       Apps, are accessible or otherwise conform to WCAG 2.1 AA
24                       (or, the different standard if a different standard is adopted).
25                    c. If Defendant determines at any time during the twenty-four (24)
26                       month period beginning on the Effective Date that it no longer
27                       needs or desires to continue operating the Websites, any sub-
28                       domain of the Websites, and/or the Mobile Apps, and to shut
     124201444                                   6
                                       CONSENT JUDGMENT
Case 5:21-cv-00062-JGB-KK Document 13 Filed 02/02/21 Page 10 of 15 Page ID #:68




 1                       down or otherwise discontinue the use of any of the Websites,
 2                       any sub-domain of the Websites, and/or the Mobile Apps, it may
 3                       do so without violating this Consent Judgment.
 4   IX.    SPECIFIC RELIEF TO PLAINTIFF.
 5          16.   Plaintiff and Defendant have agreed to settle all matters relating to costs,
 6   damages, attorneys’ fees, experts’ fees, other financial matters, relating to any alleged
 7   inaccessibility of the Websites, any sub-domain of the Websites, and/or the Mobile
 8   Apps through a separate, confidential agreement (the “Settlement Agreement”). The
 9   Settlement Agreement shall be provided to the Court in camera for inspection and
10   review if the Court so requires in order to extend its enforcement jurisdiction over the
11   terms of the Settlement Agreement.
12   X.     DISPUTE RESOLUTION.
13          17.   The procedures set forth in the following Paragraphs must be exhausted
14   in the event that Plaintiff, or any other person to whose benefit this Agreement is
15   intended to inure in accordance with Section 28 herein (see below), alleges that
16   Defendant has failed to meet its obligations pursuant to this Consent Judgment. There
17   will be no breach of this Consent Judgment by Defendant in connection with such
18   allegations until the following procedures have been exhausted.
19          18.   If a party believes that the other party hereto has not complied in all
20   material respects with any provision of the Consent Judgment, that party shall provide
21   the other party with written notice of non-compliance containing the following
22   information: (i) the alleged act of non-compliance; (ii) a reference to the specific
23   provision(s) of the Consent Judgment that is not being complied with in all material
24   respects; (iii) a statement of the remedial action sought by the initiating party; and (iv)
25   a reasonably detailed statement of the specific facts, circumstances and legal argument
26   supporting the position of the initiating party. The party will notify Defendant in
27   writing after the dates for compliance set forth herein if the party believes that the
28   Website (including but not limited to mobile versions of the Website), and/or the
     124201444                                   7
                                        CONSENT JUDGMENT
Case 5:21-cv-00062-JGB-KK Document 13 Filed 02/02/21 Page 11 of 15 Page ID #:69




 1   Mobile Apps is in any way not compliant with this Consent Judgment.                    All
 2   notifications must include reasonable detail and shall be made in the manner set forth
 3   below.
 4          19.   Within thirty (30) days of receiving notice of non-compliance, the other
 5   party will respond in writing to the notice. Within thirty (30) days of receipt of the
 6   response, each party will meet by telephone, or in person, in an attempt to informally
 7   resolve the issue.
 8          20.   If the issue remains unresolved within thirty (30) days of the telephonic
 9   or in-person meeting, the parties will each have an additional thirty (30) days to reach
10   an amicable resolution of the dispute before seeking court enforcement.
11          21.   There will be no breach of this Consent Judgment unless Defendant fails
12   to remedy the issue using Reasonable Efforts within a reasonable period of time of not
13   less than ninety (90) days of a party initiating these dispute resolution procedures. If a
14   reasonable time using Reasonable Efforts to remedy the items alleged not to be usable
15   is longer than ninety (90) days, then the parties may agree on a longer time period.
16          22.   Any of the time periods set forth in this section may be extended by
17   mutual agreement of the parties (without reference to Section 24) and/or by order of
18   the Court.
19          23.   Any notice or communication required or permitted to be given to the
20   parties hereunder shall be given in writing by email and by overnight express mail or
21   United States first class mail, addressed as follows:
22

23

24

25

26

27

28
     124201444                                   8
                                       CONSENT JUDGMENT
Case 5:21-cv-00062-JGB-KK Document 13 Filed 02/02/21 Page 12 of 15 Page ID #:70




 1
                 PACIFIC TRIAL ATTORNEYS
                 Scott J. Ferrell
 2               sferrell@pacifictrialattorneys.com
 3               Victoria C. Knowles
                 VKnowles@pacifictrialattorneys.com
 4               4100 Newport Place, Suite 800
 5               Newport Beach, CA 92660
                 Tel.: 949.706.6464
 6               Fax: 949.706.6469
 7
                 Attorneys for Plaintiff
 8
 9               BLANK ROME LLP
                 Ana Tagvoryan
10               ATagvoryan@BlankRome.com
11               Harrison Brown
                 HBrown@BlankRome.com
12               2029 Century Park East, 6th Floor
13               Los Angeles, CA 90067
                 Tel.: 424.239.3400
14               Fax: 424.239.3434
15
                 Attorneys for Defendant
16
     XI.    MODIFICATION.
17
            24.      Except as otherwise provided herein, no modification of this Consent
18
     Judgment shall be effective unless in writing and signed by authorized representatives
19
     of all Parties, and approved of by the Court.
20
     XII.   ENFORCEMENT AND OTHER PROVISIONS.
21
            25.      This Consent Judgment contains the entire agreement of Plaintiff and
22
     Defendant concerning the subject matter described herein, other than the terms of the
23
     Settlement Agreement, and no other statement, promise, or agreement, either written
24
     or oral, made by any party or agent of any party, that is not contained in this Consent
25
     Judgment, and concerns the subject matter described herein, shall be enforceable,
26
     other than the Settlement Agreement.
27

28
     124201444                                    9
                                           CONSENT JUDGMENT
Case 5:21-cv-00062-JGB-KK Document 13 Filed 02/02/21 Page 13 of 15 Page ID #:71




 1          26.   If any provision of this Consent Judgment is determined to be invalid,
 2   unenforceable, or otherwise contrary to applicable law, such provision shall be
 3   deemed restated to reflect as nearly as possible and to the fullest extent permitted by
 4   applicable law its original intent and shall not, in any event, affect any other
 5   provisions, all of which shall remain valid and enforceable to the fullest extent
 6   permitted by applicable law.
 7   XIII. PERSONS BOUND AND INTENDED THIRD PARTY BENEFICIARIES.

 8          27.   The Parties to this Consent Judgment expressly intend and agree that this
 9   Consent Judgment shall inure to the benefit of all persons with a disability as defined
10   by the ADA and/or Unruh, indicating those who utilize a screen reader to access the
11   Websites, any sub-domain of the Websites, and/or the Mobile Apps, which disabled
12   persons shall constitute third-party beneficiaries to this Consent Judgment.
13          28.   The signatories represent that they have the authority to bind the
14   respective parties, Plaintiff and Defendant to this Consent Judgment.
15   XIV. RETENTION OF JURISDICTION.

16          This Court shall have continuing jurisdiction to interpret and enforce this
17   Consent Judgment until the Expiration Date.
18

19                                     Signatures on Next Page
20

21

22

23

24

25

26

27

28
     124201444                                  10
                                       CONSENT JUDGMENT
Case 5:21-cv-00062-JGB-KK Document 13 Filed 02/02/21 Page 14 of 15 Page ID #:72




 1   DATED: January11
                    __, 2021
 2
                                   By:
 3                                        Luis Licea
 4

 5   DATED: January __, 2021
 6
                                   By:
 7                                        Renee Jordan
                                   President and Chief Executive Officer
 8                                 TAUNTON, INC.
 9   Approved as to form:
10                  11 2021
     DATED: January __,            PACIFIC TRIAL ATTORNEYS
11
                                   By:
12                                       Scott J. Ferrell
                                         Victoria C. Knowles
13                                 Attorney for Licea
14
     DATED: January __, 2021       BLANK ROME LLP
15

16                                 By:
17
                                         Ana Tagvoryan
                                         Harrison Brown
18
                                   Attorneys for Taunton

19

20

21

22

23

24

25

26

27

28
     124201444                            11
                                   CONSENT JUDGMENT
EFGHIJKLÿNLCase
           OPQFRPÿSET
                    ÿUVWXWYZ[\EEV[\]XVY\^_]_\`^YZYDocument
                   5:21-cv-00062-JGB-KK           U]Z`Za_ 13    Filed 02/02/21 Page 15 of 15 Page ID #:73
                ÿ
          0     ÿÿ!ÿ""#ÿ220ÿ ÿÿ
          2         ÿ                                ÿÿ
          3    ÿÿÿ                                  ÿÿ$!ÿÿ %&'ÿ%&()ÿ
          4      ÿÿ
          5         ÿ   !ÿ""#ÿ
                                        2  20 ÿ       ÿÿ
          6         ÿ                                 ÿÿ
          7    ÿÿ   ÿ       bcbdcdedbÿgÿbbhbeÿijÿjkl$!
                                                    ÿ-)'ÿÿ&,)*) )),ÿÿ/+0,&)1ÿÿ2)(.&3)ÿ411&()ÿ
          8         ÿ                                        .ÿ
                                                         5646#ÿ76/8ÿ
                  ÿ
          9       9  9+3),ÿ'ÿ.+ÿ1+:ÿ
                  ÿ                              ÿ/7;7/ÿ*7%ÿ4*6<=ÿ
         0
                    ÿ     ÿ   !ÿ""#ÿ
                                        2  20 ÿ        -ÿÿ
         00
         02    ÿÿ                                   ÿ$!ÿÿÿ =?&
                                                              (+(..+.ÿ&8ÿ;ÿ/)8ÿ@)>>ÿ+A>)'ÿ
         03        ÿ
                   ÿ                                   ..+)!ÿ1+ÿ%&()ÿ
         04        ÿÿ!ÿ""#ÿ220ÿ $%6@ÿ      ÿ *4Bÿ%%-ÿ
         05         ÿ                 13
                                                       ÿÿ
         06
               ÿ    ÿ                                    $!
                                                    ÿ ÿÿ D
                                                           ÿ ÿ&'+C3ÿ$++!A   ÿÿ
         07
         08         ÿ ÿ                                ..+)!'ÿ1+ÿ.+ÿ
         09
         2
         20
         22
         23
         24
         25
         26
         27
         28
               02420444ÿ                                           00ÿ
                                                                ÿ ÿ
